

113 HR 3170 IH: Health Care Regulator Accountability Act
U.S. House of Representatives
2013-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3170IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2013Mr. Posey (for himself, Mr. Rooney, and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Energy and Commerce, House Administration, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that the only health plans that the Federal Government may make available to Federal employees responsible for the administration of the Patient Protection and Affordable Care Act are those created under such Act or offered through a health insurance exchange, and for other purposes.1.Short titleThis Act may be cited as the Health Care Regulator Accountability Act.2.Health plans created under PPACA or offered through Exchanges to be only health plans Federal Government may make available to Federal employees responsible for administration of PPACASection 1312(d)(3)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D)) is amended—(1)in the subparagraph heading, by striking Members of Congress and inserting Members of Congress and certain Federal employees;(2)in clause (i), in the matter preceding subclause (I)—(A)by striking after the effective date of this subtitle, and inserting after December 31, 2013,;(B)by striking Members of Congress and congressional staff and inserting Members of Congress, congressional staff, and Federal employees responsible for the administration of this Act; and(C)by striking a Member of Congress or congressional staff and inserting a Member of Congress, congressional staff, or Federal employee responsible for the administration of this Act; and(3)in clause (ii), by adding at the end the following:(III)Federal employee responsible for the administration of this ActThe term Federal employee responsible for the administration of this Act, as used with respect to a year, means a Federal employee—(aa)who holds a position in the Department of Health and Human Services, the Internal Revenue Service, or any other Executive agency (as defined by section 105 of title 5, United States Code) during such year; and(bb)the duties and responsibilities of whose position (as described in item (aa)) during such year—(AA)involves the promulgation of rules or regulations to carry out this Act (or amendments made by this Act);(BB)involves the enforcement of this Act (or amendments made by this Act); or(CC)otherwise involves the administration of this Act (or amendments made by this Act),as determined under regulations promulgated by the head of the employing agency.(IV)Federal employeeThe term Federal employee means an employee, as defined in section 2105 of title 5, United States Code, and includes an individual to whom subsection (c) or (f) of such section 2105 pertains (whether or not such individual otherwise satisfies such section)..3.Enforcement(a)In generalThe Secretary of Health and Human Services, the Director of the Internal Revenue Service, and the head of any other agency involved in promulgating rules or regulations to carry out or to enforce the Patient Protection and Affordable Care Act or any amendments made by such Act (as described in the amendment made by section 2(3)) may not, in any fiscal year, obligate or expend more than 90 percent of the funds made available for the salaries and expenses of the office of the Secretary, Director, or head (as the case may be) for such fiscal year unless such regulations are promulgated and take effect before the close of such fiscal year.(b)RescissionAny amounts which (by virtue of subsection (a)) remain precluded from obligation or expenditure on the last day of any fiscal year shall be rescinded on the close of such last day.(c)LimitationNothing in this section shall be considered to affect any funds or other amounts to the extent that such amounts would (disregarding this section) otherwise be available for purposes apart from salaries or other administrative expenses of the office involved.